THE UN|TED STATES D|STR|CT COURT
FOR THE EASTERN D|STR|CT OF NORTH CAROL|NA
WESTERN D|V|SlON
ClVlL CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)

)

) ORDER
Debtor. ) `
)

 

TH|S MATTER is before the Court on the Delotor’s “Statement of
Status of the Case and l\/iotion for Aotion on Deiotor’s Pending i\/|otions and
C|aims” [DE-SGO]. 4

By the present motion, the pro se Debtor appears to request a ruling
on her pending motions and offers additional arguments in support of her
motion to vacate the Court’s prior Orders. The Court has entered Orders
today disposing of the Debtor’s pending motions [DE-551, DE-552, DE-553].
In light of these Orders, the Debtor’s request for a ruling is denied as moot.

|T |S, THEREFORE, ORDERED that the De|otor’s “Statement of Status
of the Case and l\/|otion for Action on De|otor’s Pending |\/Iotions and Ciaims”

[DE-§so] is DEN|ED As lvlooT.

 

iT lS SO ORDERED this day the /_Q) day of November 2018.

é?;i& <<Q;,a}

ile TlN RE|DJNGE§(
u iTED sTATEs DisTRicT JuDGE

 

